The Honorable H.G. Foster Prosecuting Attorney P.O. Box 341 Marshall, AR 72650
Dear Mr. Foster:
This is in response to Deputy Prosecuting Attorney John C. Aldworth's request for an opinion regarding the office of Sheriff and ex-officio Collector of Taxes.  The following specific question has been posed in this regard:
     Whether the office of Sheriff and ex-officio Collector of taxes of Van Buren County can be separated, pursuant to Amendment 55 of the Arkansas Constitution and the County Government Code on Alternative Organizations (14-14-601, et seq.), so that the Collector's office is a separate, independent office; and if so can it be either an elective office or an appointive office (under  14-14-608)?
It is my opinion that the answer to the first part of this question is "yes"; the office of Collector of Taxes may, pursuant to Amendment 55 to the Constitution of Arkansas, be created as a separate, independent office.
The answer to the second part of this question is a qualified "yes."  A review of various statutory provisions indicates that the office of Collector of Taxes is ordinarily an elective office. See, e.g., A.C.A. 14-14-1301(a)(6); 14-14-603(b)(2).  It is therefore my opinion that procedures governing alternative county government organization proposals under A.C.A. 14-14-601, et seq. must be followed in order to establish the Collector of Taxes as an appointive office.  These procedures include approval by the electors at a general election.  A.C.A. 14-14-605.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
cc: John C. Aldworth Deputy Prosecuting Attorney